DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 18 are objected to because of the following:  
In claim 10, on line 3, before “structure”, --transducer-- should be inserted for the consistency (note the “said transducer motor structure” in claims 10 and 12-14, or before “motor”, the “transducer” should be deleted in claims 10 and 12-14), and 
on line 16, before “plurality”, “said” should be changed to --a--. 
In claim 18, on line 3, before “first”, “a” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “said co-planar outside annular spacer member” in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford et al. (US 2001/0031063).
Regarding claim 16, as broadly claimed, Langford et al. teaches an audio transducer (10) comprising a motor structure (figure 1) with a voice coil (12) configured on a voice coil former (50) having an open interior lumen with an interior surface and an exterior surface adapted to carry a conductive voice coil (figure 1), the voice coil being configured to react to magnetic forces in an annular magnetic gap (30, 130) defined between a central pole piece and the components of the magnet assembly (figure 1), the motor structure also comprising an annular front plate (16, 116), wherein the motor structure is configured to drive a diaphragm (36) to oscillate along a central axis (48) in response to the voice coil being energized (paragraphs [0027]-[0028]), wherein the voice coil former's interior lumen and the diaphragm define an interior pumping volume along the central axis (48, figure 1), and wherein the motor structure comprises a first inner airflow path defining member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5 and see the text for the figures) configured with a to provide a first radial air flow aimed transversely to said central axis to cool the voice coil former's interior and the magnetic gap in response to axial oscillation of the voice coil.
Regarding claim 17, as broadly claimed, Langford et al. teaches a second, outer annular airflow path defining member (18, 58 and/or 20, 60, figure 1; also see the second, outer annular airflow path defining member in figures 3, 4, 5) defining a plurality of radially aligned airflow channels or lumens which provide fluid communication between the magnetic gap, the voice coil and the ambient environment surrounding the transducer motor, wherein the second, outer annular airflow path defining member provides an outer annular airflow which cooperates with the first radial air flow and is also aimed transversely to the central axis (figures 1, 3, 4, 5).
Regarding claim 18, as broadly claimed, Langford et al. teaches the first inner airflow path defining member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5) that is a vented inside annular member (figures 1, 3, 4, 5) having a planar bottom surface configured to fit within the voice coil former lumen (figure 1) and aim the first radial air flow transversely to the voice coil former's interior and the magnetic gap in response to axial oscillation of the voice coil (figures 1, 3, 4, 5).
Regarding claim 19, as broadly claimed, Langford et al. teaches the second, outer annular airflow path defining member (18, 58 and/or 20, 60, figure 1; also see the second, outer annular airflow path defining member in figures 3, 4, 5) that also has a planar bottom surface and provides fluid communication between the magnetic gap and the ambient environment surrounding the transducer motor, wherein the second, outer annular airflow path defining member provides an outer annular airflow which cooperates with the first radial air flow and is also aimed transversely to the central axis (figures 1, 3, 4, 5).

Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 6,430,300).
Regarding claim 16, as broadly claimed, Cox teaches an audio transducer comprising a motor structure (figure 1) with a voice coil (30) configured on a voice coil former (28) having an open interior lumen with an interior surface and an exterior surface adapted to carry a conductive voice coil (figure 1), the voice coil being configured to react to magnetic forces in an annular magnetic gap (26) defined between a central pole piece and the components of the magnet assembly (figure 1), the motor structure also comprising an annular front plate (24), wherein the motor structure is configured to drive a diaphragm (32) to oscillate along a central axis (figure 1) in response to the voice coil being energized, wherein the voice coil former's interior lumen and the diaphragm (32) define an interior pumping volume along the central axis (figure 1), and wherein the motor structure comprises a first inner airflow path defining member (36, 40, 42, figures 1, 2A, 2B, col. 3, lines 36-56) configured with a to provide a first radial air flow aimed transversely to the central axis to cool the voice coil former's interior and the magnetic gap in response to axial oscillation of the voice coil (figure 1, col. 4, lines 46-67 and col. 5, lines 1-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 6,430,300) in view of Langford et al. (US 2001/0031063).
Regarding claim 16, as interpreted in a different manner, Cox teaches an audio transducer comprising a motor structure (figure 1) with a voice coil (30) configured on a voice coil former (28) having an open interior lumen with an interior surface and an exterior surface adapted to carry a conductive voice coil (figure 1), the voice coil being configured to react to magnetic forces in an annular magnetic gap (26) defined between a central pole piece and the components of the magnet assembly (figure 1), the motor structure also comprising an annular front plate (24), wherein the motor structure is configured to drive a diaphragm (32) to oscillate along a central axis (figure 1) in response to the voice coil being energized, wherein the voice coil former's interior lumen and the diaphragm (32) define an interior pumping volume along the central axis (figure 1).  Cox teaches a cooling mechanism for removing heat from the speaker (figure 1, col. 4, lines 46-67 and col. 5, lines 1-29) comprising a motor structure that comprises a first inner airflow path defining member (12, 14, 16, figure 1) and a second, outer annular airflow path defining member (36, 40, 42, 44, 46, 52, figures 1, 2A, 2B).  Cox does not specifically disclose that the first inner airflow path defining member configured to provide a first radial air flow as claimed.  However, providing a first radial air flow for an inner airflow path defining member in a motor structure of a loudspeaker is known in the art.
Langford et al. teaches a loudspeaker or an audio transducer comprising a motor structure that comprises a first inner airflow path defining member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5 and see the text for the figures) configured with a to provide a first radial air flow aimed transversely to the central axis to cool the voice coil former's interior and the magnetic gap in response to axial oscillation of the voice coil (figures 1, 3, 4, 5).
Therefore, it would have been obvious to one skilled in the art to provide the first inner airflow path defining member in the system of Cox being configured to provide a first radial air flow aimed transversely to the central axis to cool the voice coil former's interior and the magnetic gap in response to axial oscillation of the voice coil, as taught by Langford et al. for better providing the radial air passages and removing heat from the loudspeaker system.
Regarding claim 17, Cox in view of Langford et al. teaches the second, outer annular airflow path defining member (36, 40, 42, 44, 46, 52, figures 1, 2A, 2B in Cox) defining a plurality of radially aligned airflow channels or lumens which provide fluid communication between the magnetic gap, the voice coil and the ambient environment surrounding the transducer motor, wherein the second, outer annular airflow path defining member provides an outer annular airflow which cooperates with the first radial air flow (figures 1, 3, 4, 5 in Langford et al.) and is also aimed transversely to the central axis.
Regarding claim 18, Cox in view of Langford et al. teaches the first inner airflow path defining member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5 in Langford et al.) that is a vented inside annular member (figures 1, 3, 4, 5 in Langford et al.) having a planar bottom surface configured to fit within the voice coil former lumen (figures 1, 3, 4, 5 in Langford et al) and aim the first radial air flow transversely to the voice coil former's interior and the magnetic gap in response to axial oscillation of the voice coil (figures 1, 3, 4, 5).
Regarding claim 19, Cox in view of Langford et al. teaches the second, outer annular airflow path defining member (36, 40, 42, 44, 46, 52, figures 1, 2A, 2B in Cox) that also has a planar bottom surface and provides fluid communication between the magnetic gap and the ambient environment surrounding the transducer motor, wherein the second, outer annular airflow path defining member (36, 40, 42, 44, 46, 52, figures 1, 2A, 2B in Cox) provides an outer annular airflow which cooperates with the first radial air flow (figures 1, 3, 4, 5 in Langford et al.) and is also aimed transversely to the central axis.
Regarding claim 20, Cox in view of Langford et al. teaches the first inner airflow path defining member (figures 1, 3, 4, 5 in Langford et al.) and the second, outer annular airflow path defining member 36, 40, 42, 44, 46, 52, figures 1, 2A, 2B in Cox) are each configured with a planar surface opposing a crenelated surface (figures 2A, 2B in Cox; and figures 3-4 and paragraphs [0033]-[0034] in Langford et al.), wherein the crenelated surfaces define said airflow paths aimed at the voice coil and the magnetic gap.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al. (US 2001/0031063) in view of Stiles (US 6,917,690).
Regarding claim 10, Langford et al. teaches an audio speaker (10) comprising a frame (14), a diaphragm assembly (36, figure 1) coupled to the frame and including a voice coil (12) having an open interior lumen, a motor structure coupled to the frame, wherein the motor structure comprises a ferrous or magnetically conductive vented inside spacer member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5 and see the text for the figures) configured as a contiguous one-piece member having a substantially planar bottom surface opposite a crenelated upper surface defining a plurality of radially aligned equally spaced channels or lumens (see figures 1, 3, 4 and paragraphs [0033]-[0034]), wherein the vented inside annular spacer member is affixed within the voice coil former's open interior lumen (figure 1), and wherein each radially aligned channel or lumen is defined along a radial flow cooling axis, and aimed at the voice coil when the motor structure is assembled (figures 1, 3, 4).
Langford teaches a motor structure (figure 1) including a magnetic air gap (30). Langford et al. does not specifically disclose the motor structure including a second magnetic air gap as claimed in claim 10.  However, providing a motor structure or a magnetic circuit assembly of an audio speaker including a first 20magnetic air gap and a second magnetic air gap is known in the art.
Stiles teaches a motor structure including a first 20magnetic air gap (26, col. 4, lines 26-36) and a second magnetic air gap (60, col. 4, lines 26-36), wherein the voice coil is disposed within at least one of the magnetic air gaps (figure 2A).
Therefore, it would have been obvious to one skilled in the art to provide any motor structure or magnetic circuit assembly for the system of Langford et al. such as providing a motor structure including a first 20magnetic air gap and a second magnetic air gap, as taught by Stiles for an alternate choice and better providing the magnetic field depending on the applications and the desired frequency characteristics in the system.
Regarding claim 14, as broadly claimed and understood with regarding 112, 2nd, Langford et al. teaches the transducer motor structure's ferrous or magnetically conductive vented annular spacer inside annular spacer member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5) and a co-planar outside annular spacer 20member (16, 116, 18, 118, 20, 120, 316 and/or 318, figures 1, 3, 4, 5).
Langford et al. does not specifically teach that the transducer motor structure's ferrous or magnetically conductive vented annular spacer inside annular spacer member and a co-planar outside annular spacer 20member are each made of a thermally conductive steel alloy.  However, However, it would have been obvious to one skilled in the art to provide any material for the inside annular spacer member and the co-planar outside annular spacer in the system of Langford et al. in view of Stiles such as providing a thermally conductive steel alloy for optimize heat sinking capabilities and better removing heat from the speaker system.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 6,430,300) in view of Stiles (US 6,917,690) and further in view of Langford et al. (US 2001/0031063).
Regarding claim 10, Cox teaches an audio speaker (10) comprising a frame or basket 15(34), a diaphragm assembly (32, figure 1) coupled to the frame and including a voice coil (30) having an open interior lumen, and a motor structure coupled to the frame, wherein the motor structure comprises a ferrous or magnetically conductive vented inside spacer member (12, 14, 16).  
Cox teaches a motor structure (figure 1) including a first 20magnetic air gap (26).  Cox does not specifically disclose the motor structure including a second magnetic air gap as claimed in claim 10.  However, providing a motor structure or a magnetic circuit assembly of an audio speaker including a first 20magnetic air gap and a second magnetic air gap is known in the art.
Stiles teaches a motor structure including a first 20magnetic air gap (26, col. 4, lines 26-36) and a second magnetic air gap (60, col. 4, lines 26-36), wherein the voice coil is disposed within at least one of the magnetic air gaps (figure 2A).
Therefore, it would have been obvious to one skilled in the art to provide any motor structure or magnetic circuit assembly for the system of Cox such as providing a motor structure including a first 20magnetic air gap and a second magnetic air gap, as taught by Stiles for an alternate choice and better providing the magnetic field depending on the applications and the desired frequency characteristics in the system.
Cox in view of Stiles does not specifically disclose the vented inside spacer member that is a vented inside annular spacer member configured as a contiguous one-piece member having a substantially planar bottom surface opposite a crenelated upper surface defining a plurality of radially aligned equally spaced channels or lumens as claimed.
Langford et al. teaches a motor structure comprises a ferrous or magnetically conductive vented inside annular spacer member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5 and see the text for the figures) configured as a contiguous one-piece member having a substantially planar bottom surface opposite a crenelated upper surface defining a plurality of radially aligned equally spaced channels or lumens (see figures 1, 3, 4 and paragraphs [0033]-[0034]), wherein the vented inside annular spacer member is affixed within the voice coil former's open interior lumen (figure 1), and wherein each radially aligned channel or lumen is defined along a radial flow cooling axis, and aimed at the voice coil when the motor structure is assembled (figures 1, 3, 4).
Therefore, it would have been obvious to one skilled in the art to provide the ferrous or magnetically conductive vented inside spacer member in the system of Cox in view of Stiles being a ferrous or magnetically conductive vented inside annular spacer member that is configured as a contiguous one-piece member having a substantially planar bottom surface opposite a crenelated upper surface defining a plurality of radially aligned equally spaced channels or lumens, wherein the vented inside annular spacer member is affixed within the voice coil former's open interior lumen, as taught by Langford et al., for better providing the radial air passages and removing heat from the loudspeaker system.
Regarding claim 12, as broadly claimed, Cox teaches the motor structure that comprises a co-planar outside annular spacer member (36, 40, 42, 44, 46, 52, figures 1, 2A, 2B) that is configured as a contiguous one-piece member having a substantially planar bottom surface opposite a crenelated upper surface defining a plurality of radially aligned equally spaced channels or lumens (figures 2A, 2B).  Cox et al. does not specifically teach that the co-planar outside annular spacer member is a ferrous or magnetically conductive spacer member.  However, Cox does not restrict a material for the outside annular spacer member (col. 2, lines 4-11; col. 3, lines 38-45 and lines 57-60; and col. 5, lines 1-24).
Therefore, it would have been obvious to one skilled in the art to provide any material for the co-planar outside annular spacer member in the system of Cox such as providing a ferrous or magnetically conductive material for an alternate choice for optimize heat sinking capabilities, better providing a thermally conductive material and removing heat from the speaker system.
Regarding claim 13, as broadly claimed, Cox in view of Stiles and Langford teaches the audio speaker, wherein the motor structure's ferrous or magnetically conductive vented co-planar outside annular spacer member crenelated upper surface defines an equal plurality of radially aligned equally spaced channels or lumens (figures 2A in Cox) as are defined in the vented annular spacer inside member (figures 3, 4 in Langford et al.), and wherein each radially aligned channel or lumen is defined along one of the inside annular spacer member's radial flow cooling axes and aimed at the voice coil when the transducer motor structure is assembled (figure 1 in Cox and figures 1, 3, 4 in Langford et al.).
Regarding claim 14, as broadly understood with regarding 112, 2nd, Cox in view of Stiles and Langford et al. teaches the motor structure's ferrous or magnetically conductive vented annular spacer inside annular spacer member (22, 62, 122, 162, 222, 223, 322, 323, figures 1, 3, 4, 5 in Langford et al.) and a co-planar outside annular spacer 20member (36, 40, 42, 44, 46, 52; figures 1, 2A, 2B; col. 2, lines 4-11; col. 3, lines 38-45 and lines 57-60 in Cox).
Cox in view of Stiles and Langford et al. does not specifically teach that the transducer motor structure's ferrous or magnetically conductive vented annular spacer inside annular spacer member and a co-planar outside annular spacer 20member are each made of a thermally conductive steel alloy.  However, it would have been obvious to one skilled in the art to provide any material for the inside annular spacer member and the co-planar outside annular spacer in the system of Cox in view of Stiles and Langford et al. such as providing a thermally conductive steel alloy for optimize heat sinking capabilities and better removing heat from the speaker system.

Allowable Subject Matter
Claims 2-9 and 15 have been allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
July 5, 2022